 GRANTS FURNITURE PLAZA, INC.Grants Furniture Plaza,Inc. of Stuart,Fla. and FreightDrivers,Warehousemen and Helpers,Local UnionNo. 390,an affiliate of the International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Petitioner.Case 12-RC-4400September20, 1974DECISION ON REVIEW ANDCERTIFICATION OF REPRESENTATIVEOn September 19, 1973, the Acting Regional Direc-tor for Region 12 issued a Decision and Direction ofElection in the above-entitled proceeding in which hedirected an election in the appropriate bargainingunit.'The Acting Regional Director also stated thatthe Employer had attempted at the hearing to seekevidence with respect to whether the Petitioner dis-criminates on the basis of race, sex, or national origin.In his Decision and Direction of Election, the ActingRegional Director instructed the Employer that "thisissue may be more appropriately raised in the Board'spost election procedures as an objection to certifica-tion, if warranted."On October 19, 1973, the election was held; sevenof the nine eligible voters cast ballots, three were forthe Petitioner and three against, with one challengedballot.On October 26, 1973, the Employer filed objectionsto the conduct affecting the results of the election.However, the Employer did not include any objec-tions with respect to the above-mentioned allegationof discrimination.' Thereafter, on November 14, 1973,the Regional Director overruled the objections, andthe challenged ballot was ordered opened and count-ed. The revised tally of ballots was issued on Novem-ber 20, 1973. The tally showed that Petitioner hadreceived a majority of the ballots cast.On November 26, 1973, the Employer again filedobjections to the conduct affecting the results of theelection. Employer argued,inter alia,that the Peti-tioner should be barred from utilizing the Board'sprocesses because of its unlawful discriminatory prac-tices. Thereafter, on December 7, 1973, the RegionalDirector issued his Second Supplemental Decision,Order, and Certification of Representative. The deci-sion overruled the Employer's objections on thegrounds that they were untimely filed.On December 18, 1973, the Employer filed a re-'All full-time and regular part-time warehouse employees,drivers anddriver helpers, repair service assistants,and housekeepersemployed byGrants Furniture Plaza, Inc. of Stuart,Fla.; but excluding sales employees,office clerical employees,guards and supervisors as defined in the Act.2 SeeBekinsMoving & Storage Co. ofFlorida, Inc.,211 NLRB No. 7 (1974),where the properprocedurefor raising the issue of invidious discriminationin a precertification representation case is set forth.413quest for review with the Board in accordance withSection 102.67 of the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended.By telegraphic order dated January 11, 1974, reviewwas granted.The Board has considered the entire record in thiscase with respect to the issues under review and findsas follows:1.The record shows that on September 19, 1973,the Acting Regional Director in his Decision and Di-rection of Election instructed the Employer that itcould raise the issue of invidious discrimination as anobjection to certification after the election. As statedabove, the election washeld, but it was not determina-tive. A revised tally of ballots, indicating that the Peti-tioner had won the election, was issued on November20, 1973. Employer then filed its objections to certifi-cation. The Regional Director stated that only one ofthe objections, which pertained to the opening andcounting of the challenged ballot, came within thepurview of Section 102.69(h) of the Rules and Regula-tions.Accordingly, the Regional Director concludedthat the objections which alleged discrimination onthe basis of race, sex, and national origin were untime-ly filed, and therefore overruled.We disagree.Section 102.69(h) states that objections to a revisedtally must be filed within 3 days of the issuance of therevised tally.Moreover, the objections must involveonly those circumstances leading up to and surround-ing the revised count, not those circumstances sur-rounding the election itself.Nevertheless, the Acting Regional Director hadspecifically instructed the Employer to file the objec-tions based on discrimination as "objections to certifi-cation." But for this specific instruction, the issuewould be considered untimely. However, in light ofthe fact that our decision inBekins Moving & Storagehad not issued at the time, the Acting RegionalDirector's specific instruction, and the fact that certi-fication was not in issue until the revised tally wasreleased, we find that the discrimination issues weretimely raised in this case.2. In the Employer's objections to the conduct af-fecting the election, it argues,inter alia,that the Peti-tioner is guilty of "an established pattern and practiceof discriminatory employment." This contention andthe related allegations were raised by the same Em-ployer against the same labor organization inGrantsFurniture Plaza, Inc. of West Palm Beach, Fla.,Case12-RC-4396, 213 NLRB No. 80, issued today. Ac-cordingly, for the reasons set forth in that decision, weoverrule the Employer's objections, and we shall certi-fy the Petitioner as the collective-bargaining represen-tative of the employees in the unit found appropriate. 414DECISIONSOF NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVEIt ishereby certified that a majority of the validballots have been cast forFreightDrivers,Ware-housemen and Helpers,Local Union No. 390, an af-filiate of the International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpersof America,and that, pursuant to Section 9(a) oftheNationalLaborRelationsAct, asamended,the said labor orga-nization is the exclusive representative of all the em-ployees inthe unit found appropriate herein for thepurposes of collective bargaining in respect to rates ofpay, wages,hours of employment,or other conditionsof employment.MEMBER KENNEDY,concurring:Iagree that the Employer's objections to the elec-tion should be overruled and a Certification of Repre-sentative should be issued for the same reasons as setforth in my concurrence inGrants Furniture Plaza, .Inc. ofWest Palm Beach,Fla.,Case 12-RC-4396, 213NLRB No. 80,issued today.MEMBERS FANNING and PENELLO, concurring:We concur in the results for the reasons set forth inour concurrence inGrants Furniture Plaza,Inc. ofWest Palm Beach,Fla.,Case 12-RC-4396,213 NLRBNo. 80,issued today.